PER CURIAM
Defendant appeals her conviction of arson in the first degree, assigning numerous errors. We have examined each of defendant’s assignments and we find no error in any save and except the last. The state concedes that the trial court erred in not holding a hearing to determine the amount of court-ordered attorney fees. We agree. See State v. Stock, 56 Or App 857, 643 P2d 877 (1982).
Affirmed as to the conviction. Remanded for a hearing to determine the amount of attorney fees defendant is to be ordered to pay.